United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS           July 10, 2003

                       FOR THE FIFTH CIRCUIT             Charles R. Fulbruge III
                                                                 Clerk


                             No. 02-21287
                           Summary Calendar



     OBIMEFUNA O. ANYAH,

                                           Petitioner-Appellant,

          versus

     MICHAEL HESTON, Acting District
     Director, INS; JAMES ZIGLAR,
     Commissioner of INS; JOHN ASHCROFT,
     Attorney General for USA,

                                           Respondents-Appellees.




           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. H-02-CV-1537



Before GARWOOD, JOLLY and SMITH, Circuit Judges.

PER CURIAM:*

     Obimefuna O. Anyah(Anyah) appeals the district court’s denial

of his 28 U.S.C. § 2241 petition challenging his removal pursuant

to 8 U.S.C. § 1229a(a)(5)(A), which authorizes the removal, in

absentia, of any alien who fails to attend a removal proceeding


     *
      Pursuant to 5TH CIR. R. 47.5 the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
after     being     given     notice     thereof.         He     argues   that    his

constitutional right to due process was violated because he was

detained and ordered removed without proper notice and without the

opportunity to be heard in his removal proceedings.

      Contrary to the Government’s assertions, we have jurisdiction

over Anyah’s 28 U.S.C. § 2241 petition because, as an alien who is

removable     for    having    committed       an   aggravated     felony,   he   is

precluded by 8 U.S.C. § 1252(a)(2)(C) from seeking direct judicial

review, and his petition raises questions of law only.                            See

Calcano-Martinez v. INS, 533 U.S. 348, 351-52 (2001); INS V. St.

Cyr, 533 U.S. 289, 314 (2001).

      The Immigration and Naturalization Service (INS) properly sent

the notices of Anyah’s removal proceeding and hearing to the last

address provided by him.         See 8 U.S.C. § 1992(a)(1); United States

v. Estrada-Trochez, 66 F.3d 733, 736 (5th Cir. 1995).                     Anyah did

not notify the INS of his change of address as required by 8 U.S.C.

§ 1305.    See Estrada-Trochez, 66 F.3d at 736.                Moreover, Anyah has

not demonstrated that he did not receive notice or that his failure

to   appear    at    his    removal      hearing    was    due    to   “exceptional

circumstances.”       See 8 U.S.C. § 1229a(b)(5)(C).               Accordingly, we

conclude that Anyah was not denied due process of law and is not

entitled to habeas relief.             See Estrada-Trochez, 66 F.3d at 736.

                                       AFFIRMED.




                                           2